DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicant’s remarks state that Lee fails to anticipate claim 12 because Lee does not disclose the same nominal actuator velocity in the determining step and the adjusting step, and points to how the office action pointed to Col. 10 for the nominal actuator velocity used in the determining step and pointed to Col. 12 for the nominal actuator velocity used in the adjusting step.
Examiner disagrees that the nominal actuator velocity relied upon in Lee are different nominal actuator velocities, and asserts that both Col. 10 and Col. 12 would refer to the same nominal actuator velocity. Lee Col. 10 states that “an electric current generated in accordance with the handling displacement value of the control levers/pedals…is applied to the controller 24 in order to be calculated thereby…and then applied to the valve blocks…so as to control the quantity of pilot hydraulic fluid outpointed from the third hydraulic pump”, etc. The electric current generated results in a nominal actuator velocity, or in other words, a user indicated actuator velocity.
Lee Col. 12 states that “at step 37, it is determined whether the overloaded state is continued for a time over than 3 sec…if the answer is yes, the bucket is considered to be in the overloaded state so that the controller performs a next step 38 wherein the bucket is automatically controlled to move in opposite direction a distance”. The operation that is being determined to be in the overloaded state is with respect to the same prior discussed nominal actuator velocity that the user has indicated via the operation lever. When the nominal velocity of the bucket actuator is determined to be moving within a predetermined speed range (for at least 3 seconds), then the bucket actuator operation is concluded to be in an overloaded state, and when this overloaded state occurs, Col. 12 states the bucket “is automatically controlled to move in backward direction, opposite to the excavating direction of the bucket” meaning the original control current that had resulted from a user lever input is automatically adjusted to a different control current achieve this backward direction motion (the change in control current is an adjustment to the original current). In other words, the original electric current generated as a result of the user input in accordance to the lever is adjusted when it is determined that the nominal speed resulting from the original electric current falls within the predetermined overload range, and if the nominal speed remains in the predetermined overload range for over 3 seconds, the original electric current is adjusted to a different electric current to achieve a backwards motion automatically by the controller.
	Applicant’s remarks state that the U.S.C. 103 rejection is improper because Lee has been relied upon to render obvious the claimed elements, and that Lee fails to disclose the claimed elements as discussed in the remarks directed to the U.S.C. 102 rejections. Since examiner has addressed the U.S.C. 102 remarks, and asserts that Lee does disclose the claimed elements, it is also asserted that Lee cures the deficiencies of prior art reference Busley. 
	The U.S.C. 102 and 103 rejections as presented in the office action dated 02/24/2022 are maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5308219), hereinafter ‘Lee’.
Regarding claim 12, Lee discloses a method of operating an actuator (8, 14, 16) including a cylinder containing a fluid, a piston slidably disposed within the cylinder (see Fig. 1), and a rod having a first end connected to the piston (see Fig. 1), and a control valve configured to selectively control a flow of the fluid into or out of the cylinder (22a, 22b controls directional control valves which controls flow into or out of the actuator cylinder) based on an amount of current supplied to the control valve (Col. 10, lines 11-37 discloses amplifies amplifying the output signal from the controller, states electric current is generated in accordance with displacement of control levers etc.), the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity (Col. 10, lines 11-37 discloses the controller 24 calculating the appropriate output current signals from signals from the control levers/pedals); applying the determined amount of current to the control valve (Col. 10, lines 11-37); determining, using the controller, a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length (step 36, Col. 11 lines 60-68, Col. 12 lines 1-53); adjusting, using the controller, the amount of current based on the nominal actuator velocity and the measured actuator velocity (Col. 12); and applying, using the controller, the adjusted amount of current to the control valve to adjust a length of the actuator (Col. 12 discloses determining if the bucket actuator is moving within a predetermined speed range, which is the nominal velocity, and if the measured moving speed is within the reference speed indicating an overloaded bucket, the controller outputs an adjusted current control signal to automatically move the bucket in a reverse direction which meets the limitation of adjusting the amount of current to the control valve to adjust a length of the actuator; see also Col. 5 lines 63-68, and Col. 6 lines 1-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busley et al. (US 8113592), hereinafter ‘Busley’.
Regarding claim 1, Busley discloses a milling machine, comprising: a frame (4); a plurality of ground engaging tracks (10, Col. 5 lines 15-17,“it is understood that other drive means like, for instance, crawler track units may also be provide in lieu of the wheels 10”) configured to support the frame; an actuator (14) connecting the frame to a track from the plurality of ground engaging tracks, the actuator being configured to adjust a height of the frame relative to a ground surface (Col. 5); a control valve configured to selectively control a flow of fluid into or out of the actuator based on an amount of current supplied to the control valve (Col. 1 discloses lifting columns adjusted by switchover valves, it would have been obvious to one of ordinary skill in the art to have recognized or modified Busley to use control valves to adjust the hydraulic cylinder actuator that adjusts the height of the frame).
Busley does not disclose a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve to adjust the height of the frame relative to the ground surface.
However, Lee discloses a work vehicle utilizing hydraulic cylinders similar to Busley and the present application and therefore constitutes analogous art. Lee teaches a method of operating an actuator (Lee 8, 14, 16) including a cylinder containing a fluid, a piston slidably disposed within the cylinder (Lee see Fig. 1), and a rod having a first end connected to the piston (Lee see Fig. 1), and a control valve configured to selectively control a flow of the fluid into or out of the cylinder (Lee 22a, 22b controls directional control valves which controls flow into or out of the actuator cylinder) based on an amount of current supplied to the control valve (Lee Col. 10, lines 11-37 discloses amplifies amplifying the output signal from the controller, states electric current is generated in accordance with displacement of control levers etc.), the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity (Col. 10, lines 11-37 discloses the controller 24 calculating the appropriate output current signals from signals from the control levers/pedals); applying the determined amount of current to the control valve (Lee Col. 10, lines 11-37); determining, using the controller, a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length (Lee step 36, Col. 11 lines 60-68, Col. 12 lines 1-53); adjusting, using the controller, the amount of current based on the nominal actuator velocity and the measured actuator velocity (Lee Col. 12); and applying, using the controller, the adjusted amount of current to the control valve to adjust a length of the actuator (Lee Col. 12 discloses determining if the bucket is moving within a predetermined range, which is the nominal velocity, and if the measured moving speed is within the reference speed indicating an overloaded bucket, the controller outputs an adjusted current control signal to automatically move the bucket in a reverse direction which meets the limitation of adjusting the amount of current to the control valve to adjust a length of the actuator; see also Col. 5 lines 63-68, and Col. 6 lines 1-38).
Since determining whether an actuator is operating as expected and taking corrective action is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Busley to have a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve as taught by Lee. One of ordinary skill in the art would recognize that when implementing the control method of Lee into the system of Busley, the method would be applied to the control valve that controls the actuator that adjusts the height of the frame relative to the ground surface.
The combination of Busley in view of Lee further renders obvious:
3. The milling machine of claim 1, wherein the actuator includes: a cylinder (16) connected to the frame and containing fluid; a piston slidably disposed within the cylinder; and a rod having a first end connected to the piston, the rod extending from the piston to a second end connected to the track (see Fig. 3, Col. 5 lines 61-67, Col. 6).
9. The milling machine of claim 1, further including a memory configured to store data relating the amount of current and an actuator velocity, wherein the controller is configured to determine the amount of current based on the stored data (Lee, memory 149, Col. 32, relationship between current and actuator velocity is implicit within controller because the controller must send out appropriate control signals to the valves in accordance with the operator’s commands via control levers/pedals;).
10. The milling machine of claim 9, wherein the stored data includes at least one of a correlation, a lookup table, or an algorithm relating the amount of current and the actuator velocity (calculation is interpreted to be include an algorithm relating the amount of current to the actuator velocity).
12. A method of operating an actuator including a cylinder containing a fluid, a piston slidably disposed within the cylinder, and a rod having a first end connected to the piston, and a control valve configured to selectively control a flow of the fluid into or out of the cylinder based on an amount of current supplied to the control valve, the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity; applying the determined amount of current to the control valve; determining, using the controller, a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjusting, using the controller, the amount of current based on the nominal actuator velocity and the measured actuator velocity; and applying, using the controller, the adjusted amount of current to the control valve to adjust a length of the actuator (see U.S.C. 102 rejection under Lee, the same control method has been implemented into the system of Busley, therefore this claim is also rendered obvious by Busley in view of Lee).
17. A milling machine, comprising: a frame (4); a left front track disposed adjacent a front end of the frame; a right front track disposed adjacent the front end and spaced apart from the left front track; at least one rear track disposed adjacent a rear end of the frame (wheels 10 are disclosed to be replaced by tracks, two front wheels and two rear views are disclosed as seen in Fig. 2, Col. 5 lines 15-17,“it is understood that other drive means like, for instance, crawler track units may also be provide in lieu of the wheels 10”); a milling drum (6) connected to the frame and disposed between the front end and the rear end; an engine (32) configured to rotate the milling drum and propel the left front track, the right front track, and the at least one rear track in a forward or rearward direction (see Fig. 1, wheels 10 are replaced by tracks as a disclosed obvious embodiment);
height adjustable leg columns (14) connecting the frame to the left front track, the right front track, and the at least one rear track, each of the leg columns including: an upper section (16) connected to the frame; a lower section (15) slidably movable relative to the upper section and connected to one track of the left front track, the right front track, and the at least one rear track; and 
a height adjustable actuator (16) connected at one end to the frame and at an opposite end to the one track; a tank (hydraulic actuator requires hydraulic fluid for operation, a tank containing hydraulic fluid is inherent or obvious) configured to store a fluid; 
a conduit connecting the tank to the actuator (a fluid connection between a source of hydraulic fluid and the actuator is inherent or obvious to one of ordinary skill in the art); a control valve configured to selectively control a flow of the fluid in the conduit between the tank and the actuator (Col. 1 discloses lifting columns adjusted by switchover valves, it would have been obvious to one of ordinary skill in the art to have recognized or modified Busley to use control valves to adjust the hydraulic cylinder actuator that adjusts the height of the frame) based on an amount of current supplied to the control valve (solenoid control valves are well known in the art and would have been obvious to use for the control valve as a mere matter of apply a well known device/technique to the known system of Busley to yield only the expected result of a functioning control valve); and 
Busley does not disclose a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve to adjust a height of the frame.
However, Lee discloses a work vehicle utilizing hydraulic cylinders similar to Busley and the present application and therefore constitutes analogous art. Lee teaches a method of operating an actuator (Lee 8, 14, 16) including a cylinder containing a fluid, a piston slidably disposed within the cylinder (Lee see Fig. 1), and a rod having a first end connected to the piston (Lee see Fig. 1), and a control valve configured to selectively control a flow of the fluid into or out of the cylinder (Lee 22a, 22b controls directional control valves which controls flow into or out of the actuator cylinder) based on an amount of current supplied to the control valve (Lee Col. 10, lines 11-37 discloses amplifies amplifying the output signal from the controller, states electric current is generated in accordance with displacement of control levers etc.), the method comprising: determining, using a controller, the amount of current required to extend or retract the actuator at a nominal actuator velocity (Col. 10, lines 11-37 discloses the controller 24 calculating the appropriate output current signals from signals from the control levers/pedals); applying the determined amount of current to the control valve (Lee Col. 10, lines 11-37); determining, using the controller, a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length (Lee step 36, Col. 11 lines 60-68, Col. 12 lines 1-53); adjusting, using the controller, the amount of current based on the nominal actuator velocity and the measured actuator velocity (Lee Col. 12); and applying, using the controller, the adjusted amount of current to the control valve to adjust a length of the actuator (Lee Col. 12 discloses determining if the bucket is moving within a predetermined range, which is the nominal velocity, and if the measured moving speed is within the reference speed indicating an overloaded bucket, the controller outputs an adjusted current control signal to automatically move the bucket in a reverse direction which meets the limitation of adjusting the amount of current to the control valve to adjust a length of the actuator; see also Col. 5 lines 63-68, and Col. 6 lines 1-38).
Since determining whether an actuator is operating as expected and taking corrective action is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Busley to have a controller configured to: determine the amount of current required to extend or retract the actuator at a nominal actuator velocity; apply the determined amount of current to the control valve; determine a measured actuator velocity based on a time required to extend or retract the actuator by a predetermined length; adjust the amount of current based on the measured actuator velocity and the nominal actuator velocity; and apply the adjusted amount of current to the control valve as taught by Lee. One of ordinary skill in the art would recognize that when implementing the control method of Lee into the system of Busley, the method would be applied to the control valve that controls the actuator that adjusts the height of the frame relative to the ground surface.
The combination of Busley in view of Lee further renders obvious:
19. The milling machine of claim 17, wherein the height adjustable actuator includes: a cylinder connected to the frame and containing the fluid; a piston slidably disposed within the cylinder; and a rod having a first end connected to the piston, the rod extending from the piston to a second end connected to the one track (see Fig. 3, Col. 5 lines 61-67, Col. 6).

Allowable Subject Matter
Claims 2, 4-8, 11, 13-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not appear to disclose nor render obvious the limitations of dependent claims 2, 4-8, 11, 13-16, 18, 20 in combination with their base claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 26, 2022